Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on August 27, 2019. It is noted, however, that the Office has not been able to electronically retrieve a certified copy of the application as required by 37 CFR 1.55.
However, a copy of KR 10-2249922, the published form of Applicants’ Foreign Priority Document, accompanies this Office Action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al. (U. S. Patent Publication No. 2013/0196237).
Regarding claims 1-4, 6, and 7, Jin et al. teach a composite including a solid solution of a first metal and a cerium oxide, and a carbonaceous material, wherein the solid solution is disposed on the carbonaceous material.  The first metal may be present substitutionally or interstitially (“metal catalyst particles are metal substitutions in the metal oxide particles”; "metal components of the metal oxide particles are substituted with the transition metals").  Examples of the carbonaceous material include graphite and carbon fiber.  In the composite, the first metal includes metals selected from Groups 3-8, 10-14, and 16 of the Periodic Table; exemplary first metals include manganese, copper, iron, and cobalt.  See paragraphs [0036]-[0046] and [0061] of Jin et al.

Regarding claims 3 and 5, Jin et al. teach a catalyst comprising the aforementioned composite and a second metal, wherein said second metal may be at least one selected from platinum, palladium, ruthenium, iridium, gold, and silver, or, for example a platinum alloy, a palladium alloy, or a palladium-iridium alloy (paragraphs [0053]-[0054]).  
Jin et al. further teach an embodiment of a catalyst comprising an active particle comprising a cerium oxide solution and a carbonaceous material (Figure 1).  The active particle may include a core comprising the first metal-cerium oxide solid solution, and a shell including the reduction product of the first metal-cerium oxide and an alloy comprising the second metal.  Further, a second metal layer including the second metal may be further disposed on the outer surface of the shell (“precious metals are adsorbed on the metal oxide particles”; claim 6).  See paragraphs [0063]-[0066], [0080]-[0082], and [0087] of Jin et al.
In view of these teachings, Jin et al. anticipate claims 1-7.

Allowable Subject Matter
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method of preparing an electrocatalyst, wherein a metal-organic framework precursor containing metal oxide clusters, organic materials, and a metal catalyst is subjected to pyrolysis, wherein, based on the pyrolysis of the metal-organic framework structure due to thermal treatment, the organic materials form a carbon substrate, the metal oxide clusters form metal oxide particles, and metal of the metal oxide particles is substituted with the metal catalyst, or the metal catalyst is adsorbed on the metal oxide particles.
While Jin et al. teach an electrocatalyst comparable to that instantly claimed, as stated above, this reference teaches preparations of the electrocatalyst that are completely different from Applicants’ claimed method.  Jin et al. do not teach or suggest the employment or preparation of a metal organic framework is not employed or prepared; see paragraphs [0095]-[0118] of Jin et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes:

Shim et al. (U. S. Patent No. 10,335,765), which teaches the formation of covalent organic framework on the surface of a carbon structure (Abstract), wherein reactants used for synthesizing the covalent organic framework are adsorbed on the surface of the carbon structure (col. 16, lines 42-61).
	Dinca et al. (U. S. Patent No. 10,882,807), which teaches metal organic framework compounds comprising metal atoms (col. 10, lines 6-37) and their preparation (col. 13, lines 2-8).
	Liu et al. (U. S. Patent Publication No. 2019/0060888), which teaches the preparation of a porous nano-network catalyst electrode by preparing a metal organic framework material, but does not teach or suggest the presence of metal oxide particles, wherein the metal of the metal oxide 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 23, 2022